

114 S1592 RS: To clarify the description of certain Federal land under the Northern Arizona Land Exchange and Verde River Basin Partnership Act of 2005 to include additional land in the Kaibab National Forest.
U.S. Senate
2015-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 331114th CONGRESS1st SessionS. 1592[Report No. 114–186]IN THE SENATE OF THE UNITED STATESJune 17, 2015Mr. Flake (for himself and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 16, 2015Reported by Ms. Murkowski, without amendmentA BILLTo clarify the description of certain Federal land under the Northern Arizona Land Exchange and
			 Verde River Basin Partnership Act of 2005 to include additional land in
			 the
			 Kaibab National Forest.
	
		1.Clarification relating to a certain land description under the Northern Arizona Land Exchange and
 Verde River Basin Partnership Act of 2005Section 104(a)(5) of the Northern Arizona Land Exchange and Verde River Basin Partnership Act of 2005 (Public Law 109–110; 119 Stat. 2356) is amended by inserting before the period at the end , which, notwithstanding section 102(a)(4)(B), includes the N1/2, NE1/4, SW1/4, SW1/4, the N1/2, N1/2, SE1/4, SW1/4, and the N1/2, N1/2, SW1/4, SE1/4, sec. 34, T. 22 N., R. 2 E., Gila and Salt River Meridian, Coconino County, comprising approximately 25 acres.December 16, 2015Reported without amendment